Appeal by defendant: (1) from a judgment of the County Court, Orange County, rendered March 20, 1959, after a jury trial, convicting him of burglary in the second degree, burglary in the third degree, and petit larceny; and (2) from the sentences imposed. Judgment affirmed. No opinion. Appeal from sentences dismissed. No separate appeal lies from the sentences which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.